 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00126-JCM-CWH
 5                           Plaintiff,
                                                            ORDER
 6          v.
 7    JOHN DAVID BARRERA,
 8                           Defendant.
 9
10          Presently before the court is defendant John David Barrera’s motion to suppress (ECF No.

11   36), filed on September 13, 2018. The government filed a response (ECF No. 37) on September

12   27, 2018. Defendant filed a reply (ECF No. 38) on October 4, 2018.

13          On October 11, 2018, the court scheduled a hearing on this motion for November 5, 2018.

14   (Min. Order (ECF no. 41).) The court then continued the hearing, twice, at the request of the

15   parties. (Order (ECF Nos. 45, 48).) On January 4, 2019, the court then granted the parties’

16   stipulation to vacate the hearing because the parties anticipated resolving the matter. (Order (ECF

17   No. 50).) However, the motion to suppress remains pending before the court, and the trial in this

18   case is scheduled for March 25, 2019, with the calendar call scheduled for March 20, 2019. (See

19   Order (ECF No. 44).) Given that the motion to suppress remains pending on the court’s docket

20   and that the trial is scheduled for March 25, 2019, the parties must submit a joint status report on

21   the resolution of this matter within 10 days of this order.

22          IT IS SO ORDERED.

23

24          DATED: January 30, 2019

25

26

27                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
28
